55 F.3d 684
312 U.S.App.D.C. 119
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Vincente CABRERA, Appellant.
No. 94-3137.
United States Court of Appeals, District of Columbia Circuit.
Argued April 17, 1995.Decided April 20, 1995.

Before:  SILBERMAN, HENDERSON, and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on the record on appeal from the United States District Court for the District of Columbia, and was briefed and argued by counsel.  While the issues presented occasion no need for a published opinion, they have been accorded full consideration by the Court.  See D.C. Cir.  R. 36(b).  On consideration thereof, it is


2
ORDERED and ADJUDGED, by this Court, that the judgment of the district court is hereby affirmed.  The defendant pleaded guilty pursuant to a full and complete Rule 11 colloquy with the judge, and he has given no persuasive basis for calling into question the voluntariness of his plea.  As stated in our recent opinion in United States v. Lyman Cray, No. 93-3222, slip op. at 8-9 (D.C. Cir.  Feb. 24, 1995), only in the rarest circumstances will we disturb a district court's decision to deny a motion to withdraw a guilty plea absent such a showing.  And the defendant's claim of innocence--that he did not own the bag in which the drugs were found--does not amount to "an objectively reasonable argument that he is innocent," id. at 11, given his earlier sworn assertions (both oral and written) of ownership.  The district judge was well within his discretion in denying the defendant's motion.  It is


3
FURTHER ORDERED, by this Court, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C. Cir.  R. 41(a)(2).  This instruction to the Clerk is without prejudice to the right of any part at any time to move for expedited issuance of the mandate for good cause shown.